                   --qn ifld                    Di'5{1,,2f     ,r6u{o*
             Case 2:20-cv-01011-MV-JFR Document 10 Filed 02/03/21 Page 1 of 4    ?r"W      r

                                 FrllJ,gt
                          'piStr|Gf C{ /)gut {U%fbv;==ir-'r'i;
                                                            UNITED STA TS D|STHICT COURT

                                                               "MEffi

   Elfinrnin //,nJr                                            MITCHELL R. ELFERS
         P/orirl   *iff
              V                                         civ,'f     4c/iotr flp,
  Ca,lo I yr1 Bur*l        \e[ tql,                       Cv-zo-olslt UV/: rn
         Pc--fefldqnt



                          lL1ctp4; DefarLl      I   yw&yrn*nt

     carn6 ltav1 Plq;nl;{+ Szns^y;rt l/;rtc s i rt
ift Pf ose Res pertf"tl{Y feeuesttng {h,s coart to gralr,t fh ls
ftto/;on {a/ pefo,.,^l t Etrd*rrreftt qgqinsf atl D*fendanf.r
 lis fed^[/t s.r4 ppfF of {h,-s {notbtl Plc,;rtt;€f s/q tcs
f l.,L f ollou in y,
 l.) on acfober z{r zo>o                  ffu Plu;rtliff f itd             D\ Ptisanet's
 civil I iThls Cprutplo,iflt xqa;fiSf fht                      >1[avL     f aae-'d
d4rndqnTs, 5 /p,lin? c"laiqs o{ civi( riyhts violqf icflr,
C la,irvl tL Cf W{ / o.,id w{\wso"l Pqfl ishrvertl" of f ;ght s
Se c,ored ;n tnr l'/'^qy6orldnn{i4t D^( PtppeEr claufl bV vr'y
e{ f he (r^ a/har,\d uml , Olqt'fY1 ZL De liberalt tnd,f{eprtLel
negt;gnae, {)/ lligon,* sutpr tvi5;Bv1 o clairn \: D€ p.c,Yo,f pn
o{civi I riyhfs *{ldtr qZL,t*S,L-lqfi By-,fh+ Qbovt
nom+a je?ertdq.,a ts ht^rder *ht {^ qAJ I't'^ qn\nfldyw/tt,
>)orr oclofu( znd:ccLo P/qir'r+iff t;l"J rnylian o{ F;ns,rviql
o\{fidqvi   I to Ptpttss ;n {otrna Pa^ p€/r.g
       Case 2:20-cv-01011-MV-JFR Document 10 Filed 02/03/21 Page 2 of 4
                                                                                     hlr"Z

        ?r
           pcl o,h/i: i;:            i':ffit66. ittt: *t_.r*r*               ct               _




                 iTl pffi: dryrl*ith in. rsk__Nra*nf *sh
         l-Y:.o                                            twl
                                                            *'**
       a n - fi vlrtt bt
                         t zld**uaa DEt                 j'             ftJffi;;
       d*fardNnts
                      ^a,llp_rney;;W*J  wqiuer ef ,*
                r.lof
       i"Yif              _sv*u$.a_ilJ_ o,yril
                                                              *rn
                                                               ,.r1   dolr
                                                      ;"$;A;,ffiffi,ii,__
^ .&n "ftnsu &{""at- xryr*p _ wuder___nr* H /}sl,}h,n
   i6o de-7s -kprn                ilAz/iro.                        il,4?- do   l+   , ,ho n


       -o--. ,/,   tl!-_tLt[,tytl,It")-   . t&,r-\-(-}.   xe+-€,{uMr5..Nttamu/r
  I
' 1'-**
  ji




  L         ,.     lf       s,lnf           -ht     I lh+             lto,soris


  lD-elawj-t          J-rndgun       i"    t w!, + ln fa *.z-*p
 o iJaiilL j"[
                   'fh;              _rt -;i}L, a_W:
 ;orn f t,'fl{d        ii
                ",nA-i;ulri;i-iZlutt
                        e ff&r'nhl caar plqt{rl se e

 ICDy..[) "                      :__           n
                                                          R*sAee*$^u_y
                                     .;     _             sub ,,.if]+&
                                   .fuftlqn1n,:n'            l-t   ,'n js'   t/z\/zozt
                                                                                                            --\
Case 2:20-cv-01011-MV-JFR  Document
                       CBRTIFICAIE OF 10 Filed 02/03/21
                                      SERVICEBY IV{AIL  Page 3 of 4

 .       I keby certi& tba   a copy ofthe fsegoing plcading   doorwnt   unBs   uilcd to:

                                                                                                    at

                                                                                                  and

                                                                                      fue4pn
                                                                                                  rild


         oo*"   Z Q'n d"y"r 5a/lrrff-f 'y .20L.l_.

                                      '/'l,C




                                               IIERIFIC.AIION

     l                                                            - under penalty of perjury under the
     laws of        State of New Mocico state that the informtion cordained therein
               $e                                                                   is tue and ocrect

     to thc best   ofry   knowledge

                                                                                                         rYrnbs
Case 2:20-cv-01011-MV-JFR Document 10 Filed 02/03/21 Page 4 of 4




                                                                       $$$s
                                                                       sss€
                                                                        {s=
                                                                        *
                                                                                       N=.
                                                   c,
                                                   *n*
                                                       **a $t
                                              s:
                                                       &'W,                            N--S
                                                   .G#* ?A"uW

                                    j
                                    r$
                                    tr
                                          \^/
                                          Y,
                                    C- .,n,
                                                   ts
                                                   \f#q
                                                  ]- qs
                                        l' \_rd \ \\ a_
                                                        '9*or^ N
                                                               S
                                                               -\


                                    E  ts.${g
                                       **tEe
                                                   r\
                                    E             ,N
                                    kg ;dF's iils)
                                 -as
                                DtF"
                                ^
                                     *  :sIil.i--
                                        L 5D o, i
                                          s  c                l,,u,l
                                                                       ,




                                S'
                                GO
                                                         i
                                                        i"[;-,: #N
                                                              ,i,l'




                                                                [l#,ffiS
                                                                           =,N+

                                Af                              i:llfi,
                                    {
                                     '
                                    i2v                          e,.


                                                                 ri= #,F
                                                                           i'
                                                                            4^-
                                                                                F*in
                                                                                           Y




                                                                 iiff
                                                                 i:;:. i.l,
                                                                       .,,, ;          #

                                                                 ii              ,-{   }
